Order filed, November 21, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00776-CV
                                   ____________

                             JOHN POWELL, Appellant

                                           V.

          MERYER REISWERG AND SUZANNE REISWERG, Appellee


                   On Appeal from the County Court at Law No 1
                             Galveston County, Texas
                       Trial Court Cause No. CV-00059531


                                       ORDER

      The reporter’s record in this case was due September 17, 2012, 2012. See Tex. R.
App. P. 35.1. On October 1, 2012, this court granted the court reporters request for
extension of time to file the record until November 19, 2012. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.
       We order Lynnette Erskine, the official court reporter, to file the record in this
appeal on or before December 17, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Lynnette Erskine does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM